Citation Nr: 1430494	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-37 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include any residuals of an in-service lung surgery and chronic obstructive pulmonary disease (COPD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1969 to June 1971.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO.

In December 2011, the Veteran testified from the RO by way videoconference technology at a hearing held with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In May 2013 and December 2013, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  

The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  

Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran is not shown to have a respiratory disorder, to include any residuals of an in-service lung surgery or COPD, that had its clinical onset during service or otherwise is due to an event or incident of his period of active service.


CONCLUSION OF LAW

The Veteran does not have a respiratory disability, to include any manifested by the residuals of in-service lung surgery or COPD, due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2008 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2008 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  

In this case, VA obtained a portion of the Veteran's service treatment records and all identified, available private treatment records. 

Pursuant to the Board's May 2013 remand, treatment records pertaining to the Veteran's in-service hospitalization for lung surgery in Stuttgart, Germany were obtained.

However, while VA has attempted to obtain the remainder of the Veteran's service treatment records, such records are unavailable.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In compliance with the Board's May 2013 and December 2013 remands, the Veteran was provided with a VA examination to determine the etiology of the respiratory disability. The VA examiner provided opinion following examination and an addendum opinion in May 2014 with regard to the etiology of this claimed disability, along with fully-stated rationale for all opinions expressed.

For these reasons, the RO is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

The Veteran also presented testimony at a hearing in December 2011.  During the hearing, the Veterans Law Judge clarified the issue and explained the factual issues that would assist in evaluation of the case.  The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not to the claimed disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


III.  Analysis

The Veteran asserts that he suffers from a current respiratory or lung disorder, to include COPD, as a result of in service lung problems and surgical treatment in Stuttgart, Germany in 1971. 

As noted, the Veteran's service treatment records are largely unavailable; however, a portion of the Veteran's records pertaining to the surgical treatment has been obtained.  

These records reflect that the Veteran was admitted in January 1971 with left chest pain of 2-weeks' duration.  It was noted that he had a left pneumothorax about 7 years prior to admission and multiple non x-ray episodes of chest pain in the interim.  He had mild shortness of breath.  Physical examination was remarkable only in revealing decreased breath sound in the left lung field.  

The Veteran underwent surgery in February 1971 for pleural stripping and abrasion. Postoperatively, he did well with the exception of a moderate air leak and fluid accumulation which persisted for about 2 weeks until his x-ray studies consistently showed complete expansion and the tube was pulled.  Then, the Veteran was placed on convalescent leave and maintained on the same with interim chest x-ray studies being normal until mid-March 1971 when he was discharged with a diagnosis of recurrent left spontaneous pneumothorax.

A September 2001 private treatment report reflected that the Veteran had a 40-pack-per-year history of cigarette smoking, as well as a history of left pneumothorax times two, with the last episode occurring about 20 years earlier.  He reportedly underwent surgical correction for left lung blebs.  The Veteran indicated that, since that time, he had had pneumonia 4 to 5 times.  

At that time, the Veteran was treated for hypoxemic respiratory insufficiency, determined to be most likely related to his underlying basilar atelectasis with underlying COPD, in view of his smoking history.

A November 2007 statement from a physician at the Middle Tennessee Center for Lung Disease reflected that the Veteran was last seen in December of 2001 for an acute pulmonary embolus.   The Veteran reported that he had been doing fairly well, but had noted some decrease in his exercise tolerance over the past year, and now became short of breath with one flight of stairs.  He denied having any cough or wheezing. He had discontinued smoking in 1999, but prior to that had smoked since age 14.  He had been on a nasal CPAP for sleep apnea for the past 3 years.  

After physical examination and pulmonary function testing, the examiner determined that the Veteran's dyspnea was likely multifactorial to include mild COPD along with his obesity and sleep apnea.

In a written statement dated in September 2009, T. A. indicated that he was a physical therapist technician at the 5th General Hospital in Stuttgart, Germany.  He noted that the Veteran was diagnosed with a collapsed lung and underwent surgical treatment in February 1971.  He indicated that he provided physical therapy treatment for the Veteran following the surgery.

In a written statement received in November 2009, the Veteran reported that he underwent surgery to treat a collapsed left lung in service and that the portion of the lung that was removed was black and covered with cysts.  The Veteran also reported that he was diagnosed with COPD in 2000 or 2001.  He wrote that he was very limited in life due to his lung condition and had to use inhalers and oxygen.  

A February 2010 hospitalization report from the Middle Tennessee Medical Center reflected that the Veteran had been diagnosed with COPD.  Evaluation in the emergency room included a chest x-ray study, which showed chronic changes within the lung fields, bilaterally, with no focal infiltrates or any consolidation.  A CT scan of the chest showed moderately severe emphysematous change with scattered areas of subpleural scarring and fibrosis. There were regions of pleural based plaque. Also noted was a 3 by 2.3 centimeter probable sebaceous cyst in the left lower posterolateral subcutaneous tissues.  The Veteran reported that he had quit smoking in 1980, but indicated that he had smoked for 20 years just prior to that year, smoking 1-3 packs of cigarettes daily.

A June 2010 private CT scan report reflects that the Veteran presented with a history of left lower lobectomy and left nephrectomy. There was calcification versus postoperative changes and surgical material adjacent to the pleura in the left lower lung field posteriorly and also in the right mid-to upper lung field/hemithorax anteriorly with calcification and/or surgical clips present in the right hilar region. There were emphysematous changes with blebs and bullae scattered throughout.  There was a hazy density in the right mid-lung field anteriorly that was probably scar tissue, but minimal pneumonia could not be completely excluded.

On his VA Form 9, Appeal to the Board, dated in September 2010, the Veteran reported that his current physician told him that his lungs were coated with blebs and that he had a breathing capacity of two-thirds of one lung.

A July 2011 treatment report from the Middle Tennessee Medical Center reflected discharge diagnoses of community-acquired pneumonia in right middle lobe and right lower lobe and bilateral pleural effusions, right greater than left, status post
thoracentesis on July 8, 2011, with only 155 milliliters of pleural fluid obtained consistent with exudative fluid with no growth on cultures.  

During the course of hospitalization,  a CT scan of the chest without contrast showed dense consolidation in the inferior right middle lobe and posterior and inferior right lower lobe consistent with pneumonia and atelectasis, associated small right pleural effusion, moderate emphysema, and multiple thin-walled cysts in the mid and lower lungs to be related to emphysema or cystic lung disease.

In a November 2011 statement, the Veteran's cousin, who was working a U.S. Army Missile Command around the same time that the Veteran was in service, wrote that he knew the Veteran underwent surgery to treat a collapsed left lung in service in 1971.

During the December 2011 hearing, the Veteran testified that he collapsed in service in January 1971 and was taken to a hospital in Stuttgart, Germany.  There, he was told he had blebs in his lungs that needed to be cut out.  He had surgery in February 1971 and then was placed on convalescent leave.  He underwent physical therapy to help with improving the strength of the muscles around the surgical site.  He was eventually allowed to fly back home.  

The Veteran related that he had experienced problems with weak lungs since service.  He noted that he got pneumonia 2 to 3 times per year.  He indicated that a CT scan of the chest revealed that his lungs were coasted with blisters, similar to what he suffered in service.  He reported that his lungs were operating at two-thirds capacity.  The Veteran also denied that he was a smoker.  

The continued treatment records from the Middle Tennessee Medical Center reflected that the Veteran was treated for an exacerbation of COPD in March and April 2012.

On VA examination in August 2013, the Veteran stated that he had surgery in the service for his left lung due to a pneumothorax. The examiner noted that a report dated in March 1971 recorded that the Veteran had a diagnosis of recurrent spontaneous pneumothorax.  He was noted to have had a spontaneous pneumothorax 7 years prior to this surgery, prior to his service. He had a left pleural stripping and abrasion procedure in the service. He had not had any recurrence of the pneumothorax since his surgery.  He stated that he developed COPD about 10 years earlier and went on home oxygen therapy last year. Since that time, he went on oxygen continuously. He also had a history of smoking for about 12 years stopping at about age 32.

The examiner diagnosed COPD, and noted a history of diagnosis of left spontaneous pneumothorax dated in 1966 and 1971.  He opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

In so finding, the examiner noted that the Veteran was diagnosed with a recurrent spontaneous pneumothorax in service.  He was treated for this in the service with a surgical procedure and recovered from this without residuals.  He was able to return to work without difficulty as a machinist and later a truck driver after leaving the service. 

The examiner noted that this condition was not a known medical cause of COPD or emphysema. He indicated that the current diagnosis of COPD would most likely be due to his history of smoking.

The Veteran's claims file was returned to the August 2013 VA examiner in May 2014 for an addendum opinion as to whether the Veteran's current respiratory disability, to include COPD, was caused or aggravated by the residuals of left spontaneous pneumothorax and lung surgery performed in 1971 during service.  

The examiner was asked to acknowledge the following as fact:  1) the Veteran underwent surgery in service for his left lung due to a spontaneous pneumothorax. On a report dated March 1971, the Veteran had a diagnosis of recurrent spontaneous pneumothorax. He was noted to have had a spontaneous pneumothorax seven years before the in-service surgery, prior to service; 2) the Veteran was not able to return to active duty after his in-service left lung surgery and hospitalization; 3) since separation from service, the Veteran reported having continued problems with his lungs with episodes of pneumonia and post-service diagnoses of emphysema and COPD.

The examiner indicated that he reviewed the electronic claims file and that the facts as accepted by the Board were reviewed and considered. He found no medical evidence in the literature that the Veteran's pneumothorax could cause or significantly aggravate his current diagnosis of COPD. The most common complication for a pneumothorax was the high risk for recurrence of another pneumothorax.  He also found no medical evidence in the literature that the
surgery for the Veteran's pneumothorax could be the cause of or significantly
aggravate his COPD.  He noted that the most common cause of COPD was a history of smoking.  The examiner cited to the "Up to Date" clinical reference guide on risk factors for COPD.

Therefore, the VA examiner found that it was less likely as not (less than 50 percent probability) that any currently existing respiratory disability to include COPD was caused or aggravated by the residuals of his left spontaneous pneumothorax and lung surgery performed in 1971 during service.

The evidence establishes a current diagnosis of COPD. However, given the evidence as outlined, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a chronic respiratory disorder, to include COPD.

The Board notes that the record reflects that the Veteran experienced left pneumothorax prior to service, raising the question of whether the Veteran had a respiratory disability that preexisted service.

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). 

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In this case, as the Veteran's service records are mostly unavailable, including entrance examination, it is unknown as to whether the Veteran's left pneumothorax was noted at entry.   While the March 1971 in-service report reflects that the Veteran had a left pneumothorax 7 years prior to the recurrence in approximately 1964, and 5 year prior to entrance into service, there is no indication that the Veteran suffered from any residual, chronic disability as a result of this event.    

As such, the Board finds that the evidence does not clearly and unmistakably establish that the Veteran had a respiratory disability prior to service, and therefore the Veteran is presumed sound at entry.

As regards the post-service diagnosis of respiratory disorder, the record does not document COPD until 2000, nearly 30 years after the Veteran's surgery for left recurrent pneumothorax and discharge from service.  

As indicated, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against the claim of service connection.  See Maxson, 230 F.3d at 1333; Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, on this record, there is more than mere silence. 

None of the probative evidence supports a finding of a relationship between any event or incident of the Veteran's service and his current COPD. The only pertinent medical opinion of record is that of the August 2013/May 2014 VA examiner who had a thorough review of all pertinent evidence and found there is no relationship between the current COPD and any circumstance of his service, to include the left recurrent pneumothorax and surgical treatment therefor.  Rather, he found that the Veteran's current COPD was more likely than not related to his prior history of tobacco use.  

Thus, the only probative medical opinion weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

Finally, the Board has also considered the Veteran's statements to the effect that he has a current respiratory disorder that is related to his in-service lung complaints and surgical treatment.

As a lay person, the Veteran is competent to report that he personally observed, including symptoms. See Layno, 6 Vet. App. at 470.  

However, the question of diagnosis or etiology goes beyond a simple and immediately observable cause-and-effect relationship.  As such, he is not competent to render a diagnosis or opinion as to the etiology as to his claimed respiratory disorder.  See Jandreau, 492 F.3d at 1372.  

"The beliefs of lay witnesses (including claimants) on issues of diagnosis and medical causation are not competent evidence in situations where those issues require medical expertise to resolve."  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  

In any event, the probative value of the Veteran's general assertions to this extent is outweighed by that of the specific, well-reasoned opinion of the examiner who provided the August 2013 VA examination and May 2014 addendum opinion.

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated respiratory disability, diagnosed as COPD, is not due to a documented event or incident of his period of service, to include surgical treatment for left recurrent pneumothorax.  

Accordingly, on this record, the claim of service connection for a respiratory disorder must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a respiratory disorder, to include any residuals of an in-service lung surgery and COPD, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


